EXHIBIT 10v

AIRCRAFT TIME SHARING AGREEMENT

This AIRCRAFT TIME SHARING AGREEMENT (the “Agreement”) is entered into by and
between VERIZON CORPORATE SERVICES GROUP INC., a New York corporation, having an
office at One Verizon Way, Basking Ridge, New Jersey 07920 (the “Lessor”), and
                    , an individual with an address at
                                         (the “Lessee”) and shall become
effective on and as of the date of execution by the last signing party hereto
(the “Effective Date”).

RECITALS

WHEREAS, Lessor rightfully possesses and has operational control of the aircraft
listed on Schedule A hereto (the “Aircraft”), and

WHEREAS, Lessor employs a fully qualified flight crew to operate the Aircraft,

WHEREAS, Lessor and Lessee desire to lease said Aircraft on a non-exclusive
time-sharing basis as defined in Section 91.501(c)(1) of the Federal Aviation
Regulations (“FAR”) under such terms and conditions that are mutually
satisfactory to both parties hereto, and

WHEREAS, the use of the Aircraft will at all times be pursuant to, and in full
compliance with, the requirements of FAR Part 91, particularly
Sections 91.501(b)(6), 91.501(c)(1), and 91.501(d).

NOW, THEREFORE, the parties hereto agree as follows:

LEASE OF AIRCRAFT

Lessor agrees to lease the Aircraft to Lessee pursuant to the provisions of FAR
Sections 91.501(b)(6), 91.501(c)(1), and 91.501(d) from time to time on a
non-exclusive basis and on an “as needed and as available basis” and to provide
a fully-qualified flight crew for all operations pursuant to this Agreement.

 

Page 1



--------------------------------------------------------------------------------

TERM

This Agreement shall commence on the Effective Date, and continue until such
time as Lessor or Lessee terminates this Agreement. Either party hereto may at
any time terminate this Agreement upon thirty (30) days written notice to the
other party.

REIMBURSEMENT FOR USE OF AIRCRAFT

For each flight undertaken pursuant to this Agreement, Lessee shall pay Lessor
an amount determined by Lessor which shall not exceed the direct operating costs
of the Aircraft as authorized by FAR Section 91.501(d). As of the date hereof,
those direct operating costs are limited to the following actual expenses for
each use of the Aircraft:

 

  1) Fuel, oil, lubricants and other additives.

 

  2) Travel expenses of the crew, including food, lodging and ground
transportation.

 

  3) Hangar and tie down costs away from the Aircraft’s base of operation.

 

  4) Insurance obtained for the specific flight.

 

  5) Landing fees, airport taxes and similar assessments.

 

  6) Customs, foreign permit, and similar fees directly related to the flight.

 

  7) In-flight food and beverages.

 

  8) Passenger ground transportation.

 

  9) Flight planning and weather contract services.

 

  10) An additional charge equal to one hundred percent (100%) of the expenses
listed in item (1) above.

Lessor shall pay all expenses related to the operation of the Aircraft and will
provide an invoice and bill to Lessee for the expenses enumerated above within
thirty (30) days after the end

 

Page 2



--------------------------------------------------------------------------------

of the month in which any flight or flights for the account of the Lessee occur
for domestic flights and within sixty (60) days after the end of the month in
which any flight or flights for the account of the Lessee occur for
international flights. Lessee shall pay Lessor for said expenses within fifteen
(15) days of receipt of the invoice and bill therefor.

TAXES

In addition to the amounts set forth above, Lessee shall pay to Lessor the
amount of the Federal Excise Tax imposed on the amounts paid for taxable
transportation of persons (within the meaning of Section 4261-4263 of the
Internal Revenue Code of 1986, as amended, and any applicable successor
provision) for flights conducted under this Agreement. Lessor agrees to collect
and remit to the appropriate governmental agency for the benefit of Lessee all
such federal excise taxes. Amounts due for such taxes shall be included on the
monthly invoices submitted to Lessee.

PILOTS

Lessor shall employ, pay for and provide a qualified flight crew for each flight
undertaken under this Agreement.

SCHEDULING

Lessee shall provide Lessor with requests for lease of the Aircraft pursuant to
this Agreement and proposed flight schedules as far in advance of any given
flight as possible, and in any case, at least 24 hours prior to Lessee’s desired
departure. Requests for flight time shall be in a form, whether oral or written,
mutually convenient, and agreed, to by the parties. Lessee shall provide at
least the following information for each proposed flight prior to scheduled
departure:

 

  a) Proposed departure point;

 

  b) Destination;

 

Page 3



--------------------------------------------------------------------------------

  c) Date and time of flight;

 

  d) The names of all passengers;

 

  e) The nature and extent of luggage;

 

  f) The date and time of a return flight, if any, and

 

  g) Any other information concerning the proposed flight that may be pertinent
or required by Lessor or Lessor’s flight crew.

Lessor shall have final authority over the scheduling of the Aircraft, provided,
however, that Lessor will use its best efforts to resolve any conflicts in
scheduling in a fair and equitable manner. The pilot-in-command of the Aircraft
shall have final and complete authority to cancel any flight for any reason or
condition that in his or her judgment would compromise the safety of the flight.

MAINTENANCE

Lessor shall be solely responsible for securing maintenance, preventative
maintenance and required or otherwise necessary inspections on the Aircraft. The
Aircraft shall be inspected, and maintained in an airworthy condition, in
accordance with applicable rules and regulations of 14 C.F.R. Part 91 during the
term of this Agreement. No period of maintenance, preventative maintenance or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft for Lessee.

OPERATIONAL CONTROL

At any time during which a flight is made by or on behalf of Lessee under this
Agreement, Lessor shall have possession, command and control of the Aircraft.
Lessor shall have complete and exclusive responsibility for: (i) scheduling,
dispatching and flight of the Aircraft on all flights conducted pursuant to this
Agreement, (ii) the physical and technical operation of the Aircraft, and
(iii) the safe performance of all flights. Lessor shall have

 

Page 4



--------------------------------------------------------------------------------

operational control of the Aircraft for all purposes of the Federal Aviation
Regulations.1 In accordance with applicable FAR, the qualified flight crew
provided by Lessor will exercise all required and/or appropriate duties and
responsibilities in regard to the safety of each flight conducted hereunder. The
pilot-in-command of each flight shall have the final authority with respect to:
(i) the initiation or termination of any flight, (ii) selection of the routing
of any flight, (iii) determination of the load to be carried, and (iv) all
decisions relating to the safety of any flight. No such action of the
pilot-in-command shall create or support any liability to Lessee or any other
person for loss, injury, damages or delay. The parties further agree that Lessor
shall not be liable for delay or failure to furnish the Aircraft and crew
pursuant to this Agreement for any reason.

DISCLAIMER OF WARRANTIES AND LIMITATION OF LIABILITY

LESSOR (OR ITS AFFILIATES OR AGENTS) MAKES, HAS MADE OR SHALL BE DEEMED TO MAKE
OR HAVE MADE NO WARRANTIES, WHETHER EXPRESSED OR IMPLIED, INCLUDING, BUT NOT
LIMITED TO, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
WITH RESPECT TO THE SERVICES TO BE PERFORMED HEREUNDER OR WITH RESPECT TO THE
AIRCRAFT TO BE USED HEREUNDER OR ANY ENGINE OR COMPONENT THEREOF, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS,
QUALITY OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE,
USE OR OPERATION, OR AIRWORTHINESS. LESSOR SHALL NOT BE LIABLE TO LESSEE OR HIS
EMPLOYEES, AGENTS, REPRESENTATIVES, GUESTS, OR INVITEES FOR ANY

 

 

1 Those regulations found at 14 C.F.R. Parts 1-199, as amended from time to
time.

 

Page 5



--------------------------------------------------------------------------------

SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR FOR LOST PROFITS OR
REVENUES IN CONNECTION WITH THE FURNISHING OR PERFORMANCE OF THE SERVICES TO BE
PERFORMED HEREUNDER OR USE OF THE AIRCRAFT OR CAUSED BY THE NON-PERFORMANCE OF
ANY SERVICES COVERED BY THIS AGREEMENT, IN THE ABSENCE OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON ITS PART OR THAT OF ITS OFFICERS, EMPLOYEES OR AGENTS.
LESSOR SHALL NOT BE LIABLE FOR ANY ACT OR OMISSION OCCURRING IN THE COURSE OF OR
IN CONNECTION WITH THE USE OF THE AIRCRAFT BY LESSEE OR THE PERFORMANCE OF THE
SERVICES HEREUNDER BY LESSOR OR ITS MANAGERS, OFFICERS, EMPLOYEES OR AGENTS OR
FOR ANY LOSS OR DAMAGE WHICH LESSEE MAY SUSTAIN OR SUFFER AS THE RESULT, OR IN
THE COURSE OF, THE DISCHARGE BY LESSOR OF ITS DUTIES HEREUNDER IN THE ABSENCE OF
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON ITS PART OR THAT OF ITS OFFICERS,
EMPLOYEES OR AGENTS.

INSURANCE

Lessor shall, at its own expense, maintain in effect, during the term of this
Agreement, insurance covering the Aircraft with respect to such risks and in
such amounts and with such deductibles and other terms as determined by Lessor
in its sole discretion. In addition, Lessor shall maintain comprehensive public
liability and property damage insurance with respect to such risks and in such
amounts and with such deductibles and other terms as determined by Lessor in its
sole discretion. Lessor shall not cancel or alter said insurance without at
least 30 calendar days’ written notice to Lessee. Lessee or Lessee’s agents
shall not take any action that might invalidate or suspend such insurance. Said
insurance shall be primary as to Lessor with Lessee being an additional insured
(as evidenced by a certificate of insurance) and shall waive all

 

Page 6



--------------------------------------------------------------------------------

right of subrogation as to Lessee. Notwithstanding the foregoing and subject to
the limitations of 14 C.F.R. § 91.501(d), Lessee shall, at Lessor’s request,
reimburse Lessor for the cost and expense of any additional insurance obtained
for any specific flight.

LESSEE’S USE OF AIRCRAFT

Use of Aircraft by Lessee shall be for Lessee’s own account, and by his
designated invitees and guests, and shall be subject to the use limitations set
forth in Sections 91.501 of the Federal Aviation Regulations. Lessee is hereby
expressly prohibited from using the Aircraft for the transportation of
passengers or cargo for compensation or hire. Lessee shall not accept any
compensation whatsoever for any flight conducted under this Agreement.

Lessee shall not incur any mechanics or other lien in connection with the use,
inspection, preventative maintenance, maintenance or storage of the Aircraft,
nor shall Lessee attempt to convey, mortgage, assign, lease or in any way
alienate the Aircraft or create any kind of security interest involving the
Aircraft or do anything or take any action that might mature into such a lien.

During the term of this Agreement, Lessee will abide by and conform to all
applicable laws, governmental and airport orders, rules and regulations.

GENERAL PROVISIONS

 

  A. This Agreement and all the rights of the parties hereunder shall be
construed and enforced in accordance with the laws of the State of New York,
without giving effect to its conflicts of laws principles.

 

  B. This Agreement supersedes all prior written agreements and understandings
between the parties with respect to the subject matter hereof, and no
modification, termination or attempted waiver shall be valid unless in writing
and signed by both parties hereto.

 

Page 7



--------------------------------------------------------------------------------

  C. The Aircraft is and at all times shall remain the property of the Lessor,
and Lessee shall have no right, title or interest therein or in the proceeds
thereof except as expressly permitted hereunder.

 

  D. If action is instituted to enforce any of the terms and conditions of this
Agreement, the prevailing party shall be entitled to recovery of its reasonable
attorney’s fees and costs incurred in such action.

 

  E. If any clause or provision herein shall be adjudged to be invalid or
unenforceable by a court of competent jurisdiction or by operation of any
applicable law, such adjudication shall not affect the validity of any other
clause or provision, which shall remain in full force and effect.

 

  F. All notices, requests, demands and other communications required or desired
to be given hereunder shall be in writing and shall be deemed to be given:
(i) if personally delivered, upon such delivery; or (ii) if sent by regularly
scheduled overnight delivery carrier upon the earlier to occur of actual receipt
or the next Business Day after being sent by such delivery:

If to Lessor:

VERIZON CORPORATE SERVICES GROUP INC.

One Verizon Way

Basking Ridge, New Jersey 07920

Attention: Executive Director, Aviation

Tel:

Fax:

E-Mail:

If to Lessee:

 

Page 8



--------------------------------------------------------------------------------

Tel:

Fax:

E-Mail:

Notices given by other means shall be deemed to be given only upon actual
receipt. Addresses may be changed by written notice given as provided herein and
signed by the party giving the notice.

 

  G. Neither this Agreement nor Lessee’s interest herein shall be assignable by
Lessee to any other person or entity whatsoever. This Agreement shall inure to
the benefit of and be binding upon the parties hereto, their heirs,
representatives and successors.

 

  H. If any provision of this Agreement is held to be invalid, illegal, or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

  I. The failure of a party to require performance of any provision of this
Agreement shall in no way affect that party’s right thereafter to enforce such a
provision nor shall the waiver by a party of any breach of any provision of this
Agreement be taken or held to be a waiver of any further breach of the same
provision or any other provision.

[Truth-in-Leasing Statement and Signature Page Follows]

 

Page 9



--------------------------------------------------------------------------------

TRUTH IN LEASING

STATEMENT

THE AIRCRAFT HAVE BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING THE 12
MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT (OR PORTION THEREOF SINCE THE
AIRCRAFT RECEIVED ITS FAA AIRWORTHINESS CERTIFICATE). THE AIRCRAFT WILL BE
MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER
THIS AGREEMENT.

DURING THE DURATION OF THIS AGREEMENT, VERIZON CORPORATE SERVICES GROUP INC., A
NEW YORK CORPORATION HAVING AN OFFICE AT ONE VERIZON WAY, BASKING RIDGE, NEW
JERSEY 07920, SHALL BE CONSIDERED TO BE, AND SHALL IN FACT BE THE RESPONSIBLE
PARTY FOR THE OPERATIONAL CONTROL OF THE AIRCRAFT.

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE. THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING
REQUIREMENTS” ATTACHED HERETO ARE INCORPORATED HEREIN BY REFERENCE.

 

Page 10



--------------------------------------------------------------------------------

THE UNDERSIGNED HEREBY CERTIFIES THAT VERIZON CORPORATE SERVICES GROUP INC. IS
RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT AND UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

 

VERIZON CORPORATE SERVICES GROUP INC. (Lessor) By:  

 

    

 

       Date and time of execution (Lessee)     

 

    

 

Individually      Date and time of execution       

 

Page 11



--------------------------------------------------------------------------------

INSTRUCTIONS FOR COMPLIANCE WITH

TRUTH IN LEASING REQUIREMENTS

 

1. Mail a copy of the Agreement to the following address via certified mail,
return receipt requested, immediately upon execution of the Agreement. (14
C.F.R. § 91.23 requires that the copy be sent within twenty-four hours after it
is signed):

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

POB 25724

Oklahoma City, OK 73125

 

2. Telephone or send a facsimile message to the nearest Flight Standards
District Office at least forty-eight hours prior to first flight under this
Agreement and inform them of the following:

 

  a. The location of the airport of departure;

 

  b. The departure time; and

 

  c. The registration number of the aircraft involved.

 

3. Carry a copy of the Agreement in the Aircraft at all times.

 

Page 12



--------------------------------------------------------------------------------

SCHEDULE A

 

Operator

 

Manufacturer/Model

 

Serial No.

 

Tail No.

 

 

Page 13